DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-13 were originally filed on 17 April 2019.
Claims 2-4 are amended.
Claim 14 is newly added.
Claims 1-14 are pending and have been examined below.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 2-4 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 2-4, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejections.

– 35 USC § 103 –
	Claims 1-13 were rejected under 35 USC § 103 as being unpatentable over MADIA/BROWN.
	Re claim 1, Applicant first argues, 
“Firstly, Applicant notes that Madia discloses a radar where the transmitting antenna is an active phased array antenna. See, for example, paragraph [0012] of Madia "The bistatic radar comprises an active phased array transmitting antenna 20 adapted to irradiate a radio frequency output signal 40" and claim 1 of Madia. Conversely, Brown discloses a retrodirective antenna. A person or ordinary skill in the art, starting from Madia would hardly have referred to Brown, since it is objectively not simple to change the design of a phased array antenna to apply specific teachings concerning retrodirective antennas. Accordingly, at the time of Applicant's invention, there would have been no suggestion motivation to combine and modify these documents as proposed by the Examiner.”

The Examiner respectfully disagrees.  As an initial matter, Applicant has failed to direct any arguments to the specific merits of the Examiner’s rejection, but has chosen to generally allege that there would be no motivation to combine MADIA and BROWN.  Furthermore, such prior art references appear on Applicant’s IDS submitted 17 April 
	Further re claim 1, Applicant argues,
“Secondly, the Applicant respectfully submits that the Examiner has misconstrued Madia and thus the respective Section 103 rejection is improper and must be withdrawn. Specifically, the Examiner alleges that Madia discloses the following feature of claim 1: "The signal generator block is adapted and configured to feed the transmitting antenna so that the first and the second linear arrays of transmitting antenna elements emit respectively a first and a second electromagnetic radiation at a first and a second frequencies different from each other." 
In particular, the Examiner contends that Madia discloses the above feature in paragraph 0015. Applicant respectfully disagrees. Paragraph 0015 of Madia states the following: 
With reference to Figure 1, according to one embodiment each active transmission module 22 of the transmitting antenna 20 comprises in cascade: an input adapted to receive a modulated radio frequency signal RF t to be transmitted, a phase-shifter 24 adapted to phase delay said modulated signal RF t, a power amplifier 25 (for this reason the transmitting antenna is defined as an "active phased array') and a transmitting antenna element 23. The transmitting antenna element 23 is, for example, a patch antenna or a dipole antenna. The bistatic radar ] comprises for example a signal generator 4 adapted to provide each active transmission module 22 with the radio frequency modulated signal to be transmitted RF t". 
The above paragraph does not disclose that the signal generator 4 provides each active transmission module 22 with signals having first and second frequencies different from each other. In fact, due to the presence of the phase shifter 24, the signals feed to the transmission modules can have different phases and Madia does not disclose the use of different frequencies. Madia therefore fails to disclose the respective feature of claim 1.”

Again, the Examiner respectfully disagrees.  More specifically, MADIA explicitly exemplifies that a signal generator may provide each transmission module with a radio frequency modulated signal (e.g., different frequencies).  MADIA further illustrates this technical feature at [0045].  Accordingly, this argument is not persuasive.
	Finally re claim 1, Applicant argues,
Finally, the Examiner alleges that Brown in paragraph 0055 teaches a radar system with a receiving antenna array that is circumferentially interposed between a first and second linear arrays of transmitting antenna elements. Applicant respectfully disagrees. 
Paragraph 0055 of Brown refers to the embodiment of Figure 9 which illustrates transmitting elements as the elements 501 and the receiving elements as the elements 521. 
Brown does not teach or suggest linear arrays of transmitting antenna elements, but instead only a circular array of transmitting antenna elements (bottom array of elements 501) and a circular array of receiving antenna elements (top array of elements 521). Moreover, as it is clear from Figure 9, the circular array of the transmitting antenna elements 501 is arranged on a first circumference that is axially spaced from a second circumference on which the circular array of receiving antenna elements 521 are arranged. Therefore, Brown clearly does not teach groups of linear arrays of receiving antenna elements circumferentially interposed between linear arrays of transmitting antenna elements. 

Again, the Examiner respectfully disagrees.  More specifically, Applicant’s arguments appear to be directed toward a misinterpretation of the Examiner’s rejection.  For example, the Examiner has not asserted that Brown teaches “groups of linear arrays of receiving antenna elements circumferentially interposed between linear arrays of transmitting antenna elements.”, as alleged by the Applicant.  BROWN was merely relied upon to teach a radar structure with a receiving antenna array circumferentially interposed between linear arrays of transmitting elements.  Furthermore, BROWN at [0054] provides additional context that the transmit arrays may be linear (i.e., horizontal transmit array).  Accordingly, this argument is not persuasive.
	Re newly added claim 14, Applicant argues its patentability based solely upon its dependency to claim 1.  As shown above, the Examiner has not been persuaded by Applicant’s arguments and claim 14 does not recite any features distinguishing over the combination of MADIA/BROWN, as shown below.


– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Madia et al., WO 2015/104728 A1 (hereinafter “MADIA”) in view of Brown et al., US 2010/0066590 (hereinafter “BROWN”).

Re claim 1, MADIA discloses a radar system ([008] – bistatic radar) comprising: 
a transmitting antenna comprising a plurality of linear arrays of transmitting antenna elements arranged on a generatrix of a truncated cone or on a cylindrical surface ([0012] – transmitting antenna columns directed along generatrix of truncated cone); 
a signal generator block operatively connected to the transmitting antenna and adapted to feed the transmitting antenna ([0015] – signal generator 4); 
a receiving antenna comprising a plurality of groups of linear arrays of receiving antenna elements arranged on the generatrix of the truncated cone or on the cylindrical surface ([0017] – receiving antenna array of columns directed along generatrix of truncated cone), wherein each group of linear arrays of receiving antenna elements may 
a signal processor operatively connected to the receiving antenna ([0026-0027] – signal processor 5); 
wherein the signal generator block is adapted and configured to feed the transmitting antenna so that the first and the second linear arrays of transmitting antenna elements emit respectively a first and a second electromagnetic radiation at a first and a second frequencies different from each other ([0015] – signal generator adapted to provide each active transmission module with RF modulated signals to be transmitted).
MADIA fails to explicitly disclose, wherein each group of linear arrays of receiving antenna elements is circumferentially interposed between a first and a second linear arrays of transmitting antenna elements.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system with a receiving antenna array that is circumferentially interposed between a first and a second linear arrays of transmitting antenna elements ([0055] – receive elements are staggered between the transmit elements around the cylindrical device).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to do so in order to reduce radiative coupling (BROWN at [0055]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known 

Re claim 2, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the transmitting antenna has a number of linear arrays of transmitting elements along opposite directions and arranged in an opposite position from each other ([0012-0015] – transmitting antenna with a number of arrays of columns to transmitting elements arranged around a truncated cone).
MADIA fails to explicitly disclose, wherein the transmitting elements are oriented two-by-two.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system structured with a 2X2 array of transmitting elements ([0050] – 2XN transmit array).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to do so in order to reduce radiative coupling (BROWN at [0055]).  Further still, the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BROWN merely teaches that it is well-known to structure transmitting elements in a particular fashion.  Since both MADIA and BROWN disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 3, MADIA/BROWN renders obvious the system of claim 2, as shown above.  
MADIA further discloses wherein the transmitting antenna elements which are arranged in opposite positions emit electromagnetic radiations at a frequency ([0015] – RF modulated signal to be transmitted).
MADIA fails to explicitly disclose, wherein the transmitting elements emit electromagnetic radiations at a same frequency.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system wherein transmitting elements emit electromagnetic radiations at a same frequency ([0022] – transmit frequency and waveform is identical and synchronous for all elements).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BROWN merely teaches that it is well-known to structure transmitting elements in a particular fashion at a particular frequency.  Since both MADIA and BROWN disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, MADIA/BROWN renders obvious the system of claim 3, as shown above.  
MADIA fails to explicitly disclose, wherein the linear arrays of transmitting antenna elements are angularly spaced by 90 degrees.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system wherein transmitting elements are arranged nxN (e.g., 2x2) angularly spaced by 90 degrees ([0015-0016] – nxN array of transmit elements; transmit range may be separated by, e.g., 90 degrees of azimuth).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to do so in order to provide improved retrodirective transmit and receive methods KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BROWN merely teaches that it is well-known to structure transmitting elements in a particular fashion.  Since both MADIA and BROWN disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the signal processor comprises a full digital beamforming block adapted and configured to digitally synthesize a plurality of simultaneous and independent receiving beams ([0028]).

Re claim 6, MADIA/BROWN renders obvious the system of claim 5, as shown above.  
MADIA further discloses wherein each receiving beam is synthesized by processing signals provided by a plurality of linear arrays of receiving antenna elements consecutive to one another ([0028] – process digital samples numerically).

Re claim 7, MADIA/BROWN renders obvious the system of claim 6, as shown above.  
MADIA further discloses wherein for at least one of said receiving beams the linear arrays consecutive to one another belong to two distinct groups of linear arrays of the receiving antenna ([0023] – each reception column array containing multiple reception modules).

Re claim 8, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the linear arrays of the receiving antenna are adapted and configured to receive radar echo signals resulting from the reflection on a target of both said first and said second electromagnetic radiations ([0040-0041] – store echo signals) and wherein the radar echo signal processor is adapted and configured to: 
sample said received radar echo signals to obtain digital signals ([0020] – filter for signal sample); 
to carry out a digital filtering which allows extracting from said digital signals a set of digital samples containing information related to pulses transmitted by the first linear array of transmitting antenna elements and a set of digital samples containing information related to pulses transmitted by the second linear array of transmitting antenna elements ([0020] – bandpass filter).

Re claim 9, MADIA/BROWN renders obvious the system of claim 8, as shown above.  
MADIA further discloses wherein the linear arrays of the receiving antenna comprise a frequency down-conversion module adapted to convert said received radar echo signals into intermediate frequency analog signals, wherein said digital processing module is such to sample said intermediate frequency analog signals ([0019] – low frequency conversion block).

Re claim 10, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the number of linear arrays of the receiving antenna is much greater than the number of linear arrays of the transmitting antenna ([0023]).

Re claim 11, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the first and the second electromagnetic radiation are emitted simultaneously ([0029] – irradiated simultaneously).

Re claim 12, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses a vessel comprising at least one radar system ([0011] – bistatic radar on military vessel).
Re claim 13, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses a land vehicle comprising at least one radar system ([0047] – bistatic radar on land vehicle).

Re claim 14, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein each group of linear arrays of receiving antenna elements is axially aligned to the first and a second linear arrays of the transmitting antenna elements ([0031] – transmit and receive elements aligned along z-axis in one-to-one correspondence).

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)